Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-12, 14-15, and 17-19
Claims 1, 3-12, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kish, Jr. et al. (2008/0044128; “Kish”) in view of Ueno et al. (Distributed feedback laser diode with fast wavelength switching and wide tuning range, 2017 Conference on Lasers and Electro-Optics Pacific Rim; “Ueno”) further in view of Thacker et al. (Flip-Chip Integrated Silicon Photonic Bridge Chips for Sub-Picojoule Per Bit Optical Links, 2010 Electronic Components and Technology Conference; “Thacker”), and further in view of Kitaoka et al. (2001/0053167; “Kitaoka”).
Regarding claim 1, Kish discloses in figures 10, 19A, 20, and related text, an optical transmission device comprising: a semiconductor laser array 12 having a plurality of distributed feedback semiconductor lasers “DFB LASER” and a semiconductor modulator array 14 having the same number of semiconductor modulators “MODULATOR” as the semiconductor lasers; wherein the laser waveguide 36, the modulator waveguide 36 and the optical are continuous and co-planar with the AWG 52/50/54 combiner disclosed in figure 19A.
Kish, Figure 10

    PNG
    media_image1.png
    173
    519
    media_image1.png
    Greyscale





Kish, Figure 20

    PNG
    media_image2.png
    443
    493
    media_image2.png
    Greyscale




Further regarding claim 1, Kish does not explicitly disclose that the lasers formed on a first semiconductor substrate.
However, Ueno discloses in figures 1(a) and 2 a distributed feedback laser array formed on a low thermal conductivity submount which in turn is mounted on a thermoelectric cooler TEC. 
Ueno, Figure 1(a)

    PNG
    media_image3.png
    180
    194
    media_image3.png
    Greyscale




Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kish such that the lasers are formed on a first semiconductor substrate because the resultant enhancement of thermal control would facilitate tuning the DFB lasers. Ueno, II. Concept of Tunable Light Source.
Further regarding claim 1, Kish in view of Ueno does not explicitly disclose that the waveguides of the semiconductor modulator array and the downstream AWG are formed on a second semiconductor substrate.
However, Thacker discloses in figures 6-9, and related text, a “diving board” face to face mechanical and electrical coupling between a photonic chip and a VLSI chip configured such that the VLSI chip directly communicates with the individual modulators.
Thacker, Figure 6

    PNG
    media_image4.png
    288
    194
    media_image4.png
    Greyscale





Further regarding claim 1, while Kish discloses lasers, modulators, and AWGs having co-planar waveguides, Ueno discloses laser arrays mounted on semiconductor submounts, and Thacker discloses flip-chip, face-to-face photonic and driver chip coupling , Kish in view of Ueno and further in view of Thacker does not explicitly disclose:
the semiconductor laser chip and the semiconductor waveguide chip are mounted on a base; 
the semiconductor laser array is disposed such that the laser waveguide including an active layer of the semiconductor laser is farther than the first semiconductor substrate with respect to the base; 
the semiconductor modulator array is disposed such that the modulator waveguide of the semiconductor modulator is closer to a side to the base than the second semiconductor substrate; 
a thickness from a surface of the semiconductor modulator array on a side to the base to a surface of the second semiconductor substrate on the side to the base is thinner than a thickness of the first semiconductor substrate; 
 the laser wave guide and the modulator waveguide are butt-joined such that a distance between an end face of the laser waveguide being a waveguide on a side to the 
However, Kitaoka discloses in figure 22, and related text, laser chip 502 height-adjusted by 513 and 514 to optically couple with wavelength device 504 that is height adjusted by 508 with a bridge 517 formed over a gap between 502 and 504. Kitaoka, pars. [0196], [0198], and [0206].
Kitaoka, Figure 22.

    PNG
    media_image5.png
    225
    460
    media_image5.png
    Greyscale




[0196] A protecting layer 508 for adjusting a thickness is formed on the surface of the optical waveguide type wavelength converting device 504. In the same manner as that in Example 9, the optical waveguide type wavelength converting device 504 is fixed onto a silicon (Si) submount 501 with grooves 507. As an adhesive, UV curable type adhesive 509 is injected into the grooves 507. Since the adhesive 509 is injected inside the grooves 507 formed on the submount 501, the positioning adjustment ( alignment) in a thickness direction of the substrate (i.e., y-direction) can be easily performed by controlling the thickness of the protecting film 508 on the optical waveguide type wavelength converting device 504 in a highly accurate manner.
[0198] In the structure of the present example, the mounting accuracy in a y-direction (i.e., the positioning adjustment (alignment) accuracy) is improved by controlling thicknesses of the Au layer 513 and the solder (Au/Sn) layer 514 with high accuracy, and by controlling the pressure applied to the array-type semiconductor laser chip 502 and the temperature at the time of melting the solder in a highly accurate manner.
[0206] Instead of performing the positioning adjustment ( alignment) while observing a distance between the array type semiconductor laser chip 502 and the optical waveguide type wavelength converting device 504 as described above, a gap with a predetermined size can be maintained with high accuracy between the semiconductor laser 502 and the wavelength converting device 504 by forming a Ta film 517 with a thickness of about 1 .mu.m at the end surface of the optical waveguide type wavelength converting device 504. Consequently, the positioning adjustment in a z-direction can be easily realized, thereby obtaining a 
Kitaoka, pars. [0196], [0198], and [0206].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kish in view of Ueno and further in view of Thacker to disclose:
the semiconductor laser chip and the semiconductor waveguide chip are mounted on a base; Kitaoka, fig. 22 and pars. [0196], [0198], and [0206]; Uena, fig. 1(a) and II. Concept of Tunable Light Source; Thacker, fig. 6 and Introduction;
the semiconductor laser array is disposed such that the laser waveguide including an active layer of the semiconductor laser is farther than the first semiconductor substrate with respect to the base; Kitaoka, fig. 22 and pars. [0196], [0198], and [0206]; Uena, fig. 1(a) and II. Concept of Tunable Light Source; Thacker, fig. 6 and Introduction;
the semiconductor modulator array is disposed such that the modulator waveguide of the semiconductor modulator is closer to a side to the base than the second semiconductor substrate; Kitaoka, fig. 22 and pars. [0196], [0198], and [0206]; Uena, fig. 1(a) and II. Concept of Tunable Light Source; Thacker, fig. 6 and Introduction;
a thickness from a surface of the semiconductor modulator array on a side to the base to a surface of the second semiconductor substrate on the side to the base is thinner than a thickness of the first semiconductor substrate; Kitaoka, fig. 22 and pars. [0196], [0198], and [0206]; Uena, fig. 1(a) and II. Concept of Tunable Light Source; Thacker, fig. 6 and Introduction;
 the laser wave guide and the modulator waveguide are butt-joined such that a distance between an end face of the laser waveguide being a waveguide on a side to the semiconductor modulator array in each of the semiconductor lasers of the semiconductor 
because the resulting configuration would facilitate varying thicknesses to effect vertical alignment. Kitaoka, pars. [0196], [0198], and [0206].
Regarding claims 3-12, 14-15, and 17-19, as dependent upon claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kish in view of Ueno and further in view of Thacker, and further in view of Kitaoka, as applied in the rejection of claim 1, to comprise:
3. The optical transmission device according to claim 1, wherein the semiconductor waveguide chip is mounted on a submount substrate; and an anode electrode and a cathode electrode of the semiconductor modulator are formed on a side of the modulator waveguide that is closer to the side to the base than the second semiconductor substrate in the semiconductor modulator array, the anode electrode and the cathode electrode being connected to metal wiring formed on the submount substrate with a connecting material different from a metal wire. Kish, fig. 20 and Thacker, fig. 6.
4. The optical transmission device according to claim 3, wherein the connecting material is a solder bump. Thacker, fig. 6.

6. The optical transmission device according to claim 3, wherein the semiconductor waveguide chip is disposed such that a modulator end face including the end face of the modulator waveguide is not further from a laser end face including the end face of the laser waveguide than a substrate end face that is an end face on the side to the semiconductor laser array in the submount substrate. Kitaoka, fig. 22 and pars. [0196], [0198], and [0206]; Uena, fig. 1(a) and II. Concept of Tunable Light Source; Thacker, fig. 6 and Introduction.
7. The optical transmission device according to claim 1, wherein the semiconductor laser chip is mounted on a laser submount substrate, and the semiconductor laser chip is disposed such that the laser end face including the end face of the laser waveguide is closer to the modulator end face including the end face of the modulator waveguide than a substrate end face that is an end face on the side to the semiconductor modulator array in the laser submount substrate. Kitaoka, fig. 22 and pars. [0196], [0198], and [0206]; Uena, fig. 1(a) and II. Concept of Tunable Light Source; Thacker, fig. 6 and Introduction.
8. The optical transmission device according to claim 1, wherein the semiconductor laser chip is mounted on a laser submount substrate, and the semiconductor laser chip is 
9. The optical transmission device according to claim 1, wherein either or both of the semiconductor laser array and the semiconductor modulator array facing each other include a spot size conversion part for changing a spot size of laser light generated by the semiconductor laser array on end face sides of the waveguides facing each other. Kish, par. [0146]. Kitaoka, fig. 22 and pars. [0196], [0198], and [0206]; Uena, fig. 1(a) and II. Concept of Tunable Light Source; Thacker, fig. 6 and Introduction.
10. The optical transmission device according to claim 1, wherein the semiconductor waveguide chip includes an optical multiplexer that multiplexes a plurality of emitted light beams each output from each of the semiconductor modulators of the semiconductor modulator array into one emitted light beam. Kish, figs. 10 and 20. Kitaoka, fig. 22 and pars. [0196], [0198], and [0206]; Uena, fig. 1(a) and II. Concept of Tunable Light Source; Thacker, fig. 6 and Introduction.
11. The optical transmission device according to claim 10, wherein the optical multiplexer is an arrayed waveguide diffraction grating. Kish, par. [0127].
 12. The optical transmission device according to claim 1, wherein each of the semiconductor modulators in the semiconductor modulator array is a Mach-Zehnder modulator. Kish, par. [0127].

15. The optical transmission device according to claim 4, wherein the semiconductor waveguide chip is disposed such that a modulator end face including the end face of the modulator waveguide is not further from a laser end face including the end face of the laser waveguide than a substrate end face that is an end face on the side to the semiconductor laser array in the submount substrate. Kitaoka, fig. 22 and pars. [0196], [0198], and [0206]; Uena, fig. 1(a) and II. Concept of Tunable Light Source; Thacker, fig. 6 and Introduction.
17. The optical transmission device according to claim 3, wherein the semiconductor laser chip is mounted on a laser submount substrate, and the semiconductor laser chip is disposed such that the laser end face including the end face of the laser waveguide is closer to the modulator end face including the end face of the modulator waveguide than a substrate end face that is an end face on the side to the semiconductor modulator array in the laser submount substrate. Kitaoka, fig. 22 and pars. [0196], [0198], and [0206]; Uena, fig. 1(a) and II. Concept of Tunable Light Source; Thacker, fig. 6 and Introduction.
18. The optical transmission device according to claim 2, wherein the semiconductor laser chip is mounted on a laser submount substrate, and the semiconductor laser chip is 
19. The optical transmission device according to claim 3, wherein the semiconductor laser chip is mounted on a laser submount substrate, and the semiconductor laser chip is disposed such that the laser end face including the end face of the laser waveguide is not further from the modulator end face including the end face of the modulator waveguide than a substrate end face that is an end face on the side to the semiconductor modulator array in the laser submount substrate. Kitaoka, fig. 22 and pars. [0196], [0198], and [0206]; Uena, fig. 1(a) and II. Concept of Tunable Light Source; Thacker, fig. 6 and Introduction.
because the resulting configurations would facilitate tuning the DFB lasers, Ueno, II. Concept of Tunable Light Source, “enabling high-speed and low-energy performance,” Thacker, I. Introduction, and varying thicknesses to effect vertical alignment. Kitaoka, pars. [0196], [0198], and [0206].
Claims 2, 13, 16 and 20
Claims 2, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kish, Jr. et al. (2008/0044128; “Kish”) in view of Ueno et al. (Distributed feedback laser diode with fast wavelength switching and wide tuning range, 2017 Conference on Lasers and Electro-Optics Pacific Rim; “Ueno”) further in view of Thacker et al. (Flip-Chip Integrated Silicon Photonic .
While Kitaoka discloses that, “the positioning adjustment ( alignment) in a thickness direction of the substrate (i.e., y-direction) can be easily performed by controlling the thickness of the protecting film 508 on the optical waveguide type wavelength converting device 504 in a highly accurate manner,” Kitaoka, par. [0196], and that, “the mounting accuracy in a y-direction (i.e., the positioning adjustment ( alignment) accuracy) is improved by controlling thicknesses of the Au layer 513 and the solder (Au/Sn) layer 514 with high accuracy, Kitaoka, par. [0198], Kish in view of Ueno and further in view of Thacker, and further in view of Kitaoka, as applied in the rejection of claims 1, 3-12, 14-15, and 17-19, does not explicitly disclose:
2. The optical transmission device according to claim 1, wherein a resin is interposed between the semiconductor waveguide chip and the base. 
13. The optical transmission device according to claim 2, wherein the semiconductor waveguide chip is mounted on a submount substrate; and an anode electrode and a cathode electrode of the semiconductor modulator are formed on a side of the modulator waveguide that is closer to the side to the base than the second semiconductor substrate in the semiconductor modulator array, the anode electrode and the cathode electrode being connected to metal wiring formed on the submount substrate with a connecting material different from a metal wire. 
16. The optical transmission device according to claim 2, wherein the semiconductor laser chip is mounted on a laser submount substrate, and the semiconductor laser chip is 
20. The optical transmission device according to claim 2, wherein either or both of the semiconductor laser array and the semiconductor modulator array facing each other include a spot size conversion part for changing a spot size of laser light generated by the semiconductor laser array on end face sides of the waveguides facing each other. 
However, Tabuchi discloses in figures 5-7 that laser diode 20 is supported on substrate 20 by bump 16 that comprises conductive adhesive resin. Tabuchi, col. 4, ll. 32-39.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kish in view of Ueno and further in view of Thacker, and further in view of Kitaoka to comprise:
2. The optical transmission device according to claim 1, wherein a resin is interposed between the semiconductor waveguide chip and the base. Tabuchi, figs. 4-7 and col. 4, ll. 32-39. Kitaoka, fig. 22 and pars. [0196], [0198], and [0206]; Uena, fig. 1(a) and II. Concept of Tunable Light Source; Thacker, fig. 6 and Introduction.
13. The optical transmission device according to claim 2, wherein the semiconductor waveguide chip is mounted on a submount substrate; and an anode electrode and a cathode electrode of the semiconductor modulator are formed on a side of the modulator waveguide that is closer to the side to the base than the second semiconductor substrate in the semiconductor modulator array, the anode electrode and the cathode electrode being 
16. The optical transmission device according to claim 2, wherein the semiconductor laser chip is mounted on a laser submount substrate, and the semiconductor laser chip is disposed such that the laser end face including the end face of the laser waveguide is closer to the modulator end face including the end face of the modulator waveguide than a substrate end face that is an end face on the side to the semiconductor modulator array in the laser submount substrate. Kitaoka, fig. 22 and pars. [0196], [0198], and [0206]; Uena, fig. 1(a) and II. Concept of Tunable Light Source; Thacker, fig. 6 and Introduction.
20. The optical transmission device according to claim 2, wherein either or both of the semiconductor laser array and the semiconductor modulator array facing each other include a spot size conversion part for changing a spot size of laser light generated by the semiconductor laser array on end face sides of the waveguides facing each other. Kish, par. [0146]. Kitaoka, fig. 22 and pars. [0196], [0198], and [0206]; Uena, fig. 1(a) and II. Concept of Tunable Light Source; Thacker, fig. 6 and Introduction.
because the resulting configurations would facilitate tuning the DFB lasers, Ueno, II. Concept of Tunable Light Source, “enabling high-speed and low-energy performance,” Thacker, I. Introduction, and varying thicknesses to effect vertical alignment. Kitaoka, pars. [0196], [0198], and [0206].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883